EXHIBIT 10.1
SUPPORT AGREEMENT
     This SUPPORT AGREEMENT (this “Agreement”), is entered into on June 7, 2010,
between Emulex Corporation, a Delaware corporation (“Parent”), and the
stockholder of ServerEngines Corporation, a Delaware corporation (the
“Company”), named on the signature page hereto (the “Stockholder”).
RECITALS
     A. The Company and Parent are, concurrently with the execution and delivery
of this Agreement, entering into an Agreement and Plan of Merger, dated as of
the date hereof (as amended or modified from time to time, the “Merger
Agreement”), pursuant to which the Company is to merge with and into a
subsidiary of Parent, with such subsidiary continuing as the surviving
corporation (the “Merger”);
     B. The Stockholder acknowledges that it is a pre-condition to Parent
entering into the Merger Agreement that the Stockholder enter into this
Agreement, and that Parent would not enter into the Merger Agreement unless the
Stockholder enters into this Agreement; and
     C. As of the date hereof, the Stockholder is the record and beneficial
owner (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended) of the shares of common stock of the Company (“Common Shares”)
and the shares of preferred stock of the Company (“Preferred Shares”) each as
listed next to the Stockholder’s name on the signature page hereto (the
“Existing Shares” and, together with any Common Shares, Preferred Shares or
other voting capital stock of the Company acquired (whether by exercise of
Options or otherwise) by the Stockholder after the date hereof, the “Shares”).
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, the
parties hereto agree as follows:
ARTICLE I.
VOTING
     1.1 Agreement to Vote. The Stockholder irrevocably and unconditionally
agrees that, from and after the date hereof and until the date on which this
Agreement is terminated pursuant to Section 4.2, at any meeting of the
stockholders of the Company, however called, or in connection with any written
consent of the stockholders of the Company, the Stockholder shall:
          (a) appear at each such meeting or otherwise cause the Shares and any
other voting securities of the Company as to which the Stockholder has, directly
or indirectly, the right to vote or direct the voting (together with the Shares,
the “Voting Shares”) to be counted as present thereat for purposes of
establishing a quorum; and
          (b) vote (or cause to be voted), in person or by proxy, or deliver a
written consent (or cause a consent to be delivered) covering, all the Voting
Shares (i) in favor of

 



--------------------------------------------------------------------------------



 



adoption of the Merger Agreement and any other action of the Company’s
stockholders reasonably requested in furtherance thereof (whether or not
recommended by the Board of Directors of the Company), (ii) against any action
or agreement submitted for approval of the stockholders of the Company that
would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
contained in the Merger Agreement or of the Stockholder contained in this
Agreement, and (iii) against any offer, proposal or indication of interest, from
any Person other than Parent or its Subsidiaries, relating to any Competing
Proposed Transaction (an “Acquisition Proposal”), or any other action, agreement
or transaction submitted for approval to the stockholders of the Company that is
intended, or could reasonably be expected, to materially impede, interfere or be
inconsistent with, delay, postpone, or adversely affect the Merger or this
Agreement, including: (A) a material change in the policies or management of the
Company; (B) an election of new members to the board of directors of the
Company, except where the vote is cast in favor of the nominees of a majority of
the existing directors; (C) any material change in the present capitalization or
dividend policy of the Company or any amendment or other change to the Company’s
certificate of incorporation or bylaws, except if approved by Parent; or (D) any
other material change in the Company’s corporate structure or business.
     1.2 No Inconsistent Agreements. The Stockholder hereby represents,
covenants and agrees that, except for this Agreement, the Stockholder (a) has
not entered into, and the Stockholder shall not enter into at any time while
this Agreement remains in effect, any voting agreement or voting trust with
respect to the Voting Shares and (b) has not granted, and the Stockholder shall
not grant at any time while this Agreement remains in effect, a proxy, a consent
or power of attorney with respect to the Voting Shares.
     1.3 Proxy. The Stockholder hereby grants to Parent a proxy to vote the
Voting Shares as indicated in Section 1.1 above if the Stockholder fails for any
reason to vote such Voting Shares in accordance with Section 1.1. The
Stockholder hereby appoints Parent, the executive officers of Parent and any
other designee of Parent, and each of them individually, as the Stockholder’s
attorney-in-fact (with full power of substitution) to vote the Voting Shares as
indicated in Section 1.1 if the Stockholder fails for any reason to vote such
Voting Shares in accordance with Section 1.1. The Stockholder agrees that such a
proxy is coupled with an interest and irrevocable for so long as this Agreement
is in effect, and that the Stockholder will take such further action or execute
such other instruments as Parent may determine is necessary or reasonably
required to effectuate the intent of such proxy and hereby revokes any proxy
previously granted by such Stockholder with respect to the Voting Shares.
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER
     2.1 Representations and Warranties. The Stockholder hereby represents and
warrants to Parent as follows:
          (a) Authorization; Validity of Agreement; Necessary Action. The
Stockholder has full power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution,

- 2 -



--------------------------------------------------------------------------------



 



delivery and performance by the Stockholder of this Agreement and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by the Stockholder and no other actions or proceedings on the
part of the Stockholder are necessary to authorize the execution and delivery by
it of this Agreement and the consummation by it of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Stockholder
and, assuming this Agreement constitutes a valid and binding obligation of
Parent, constitutes a valid and binding obligation of the Stockholder,
enforceable against it in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and to general equity
principles).
          (b) Ownership. The Existing Shares listed on the Stockholder’s
signature page hereto are, and such Existing Shares and any additional Common
Shares or Preferred Shares acquired by the Stockholder after the date hereof and
prior to the Effective Time will be, owned beneficially and of record solely by
the Stockholder. As of the date hereof, the number of shares of Common Shares
and Preferred Shares owned by the Stockholder is listed on the Stockholder’s
signature page hereto. As of the date hereof, the Existing Shares listed on the
Stockholder’s signature page hereto constitute all of the Common Shares and
Preferred Shares held of record or owned by the Stockholder, and except as
indicated thereon, the Stockholder has sole voting power and disposition power
of such Shares. As of the date hereof, the Stockholder’s signature page hereto
lists all Voting Shares for which the Stockholder has voting power, but does not
have dispositive power, and lists the holder of dispositive power thereof.
Except as may be specified on the Stockholder’s signature page hereto, the
Stockholder has and will have at all times through the Effective Time sole
voting power, sole power of disposition, sole power to issue instructions with
respect to the matters set forth in Articles I and III, and sole power to agree
to all of the matters set forth in this Agreement, in each case with respect to
all of the Voting Shares owned or for which the Stockholder has the right to
vote on the date hereof and with respect to all of the Voting Shares at the
Effective Time, with no limitations, qualifications or restrictions on such
rights, subject to applicable federal and state securities laws and the terms of
this Agreement. Subject to applicable federal and state securities laws and the
terms of this Agreement, the Stockholder has good and marketable title to the
Existing Shares listed on the Stockholder’s signature page hereto, free and
clear of any Liens, and the Stockholder will have good and marketable title to
such Existing Shares and any additional Common Shares and Preferred Shares
acquired by the Stockholder after the date hereof and prior to the Effective
Time, free and clear of any Liens. The Stockholder has not appointed or granted
any proxy or power of attorney that is still in effect with respect to the
Voting Shares, except as set forth in this Agreement.
          (c) No Violation. The execution and delivery of this Agreement by the
Stockholder does not, and the performance by the Stockholder of its obligations
under this Agreement will not, (i) conflict with or violate the constitutive
documents of the Stockholder, if the Stockholder is an entity, (ii) conflict
with or violate any law, ordinance or regulation of any Governmental or
Regulatory Authority applicable to the Stockholder or by which any of its assets
or properties is bound, or (iii) conflict with, result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or require payment under, or require
redemption or repurchase of or otherwise require the purchase or sale of any

- 3 -



--------------------------------------------------------------------------------



 



securities, or result in the creation of any Lien on the properties or assets of
the Stockholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Stockholder is a party or by which the Stockholder or any of its
assets or properties is bound.
          (d) Consents and Approvals. The execution and delivery of this
Agreement by the Stockholder does not, and the performance by the Stockholder of
its obligations under this Agreement will not, require the Stockholder to obtain
any consent, approval, authorization or permit of, or to make any filing with or
notification to, any Governmental or Regulatory Authority or other Person.
          (e) Absence of Litigation. There is no suit, action, investigation or
proceeding pending or, to the knowledge of the Stockholder, threatened against
the Stockholder before or by any Governmental or Regulatory Authority that could
reasonably be expected, either individually or in the aggregate, to restrict,
prohibit or impair the ability of (i) the Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis or (ii) Parent to exercise its rights under this Agreement.
ARTICLE III.
OTHER COVENANTS OF THE STOCKHOLDER
     3.1 Exercise of Drag-Along Rights. Not later than the second Business Day
after the date of the Company Stockholder Approval, the Stockholder shall
cooperate with the other Founders to deliver or cause to be delivered to all
stockholders of the Company other than the Founders a written notice pursuant to
and in compliance with the provisions of ARTICLE V, Section 4(a) of the
Company’s certificate of incorporation notifying such stockholders of the
Company that the Company has entered into the Merger Agreement and that the
Founders have determined to exercise their rights pursuant to ARTICLE V, Section
4(a) to “drag along” the Company’s other stockholders in connection with the
transactions contemplated by the Merger Agreement, and setting forth the name
and address of Parent, the number of shares of Company Common Stock proposed to
be transferred in the Merger, the form and amount of consideration to be
received in the Merger and all other material terms and conditions offered by
Parent and Merger Sub pursuant to the Merger Agreement required under the
Company’s certificate of incorporation.
     3.2 Further Agreements.
          (a) The Stockholder hereby agrees, while this Agreement is in effect,
not to (i) sell (constructively or otherwise), transfer, pledge, grant,
encumber, assign, distribute, gift or otherwise dispose of (each, a “Transfer”),
or (ii) enforce or permit the enforcement of the provisions of any redemption,
share purchase or sale, recapitalization or other agreement with the Company or
any other Person, to the extent within the control of the Stockholder, with
respect to, or (iii) enter into any contract, option or other arrangement or
understanding with respect to any Transfer (whether by actual disposition or
effective economic disposition due to hedging, cash settlement or otherwise) of,
any of the Existing Shares owned beneficially and of record by the Stockholder,
any Shares acquired by the Stockholder after the date hereof, any securities
exercisable or exchangeable for or convertible into Common Shares or Preferred

- 4 -



--------------------------------------------------------------------------------



 



Shares, any other capital stock of the Company, or any interest in any of the
foregoing with any Person, except that the Stockholder may Transfer all or any
portion of the Shares for bona fide estate planning purposes, provided that the
Stockholder notifies Parent in writing prior to such Transfer and either (x) the
Stockholder retains sole voting power, sole power of disposition and sole power
to issue instructions with respect to the matters set forth in Articles I and
III with respect to the Shares Transferred, or (y) the transferee delivers a
joinder to this Agreement in a form reasonably acceptable to Parent as
confirmation that the transferee shall be bound by the terms and conditions of
this Agreement to the same extent as the Stockholder with respect to the Shares
Transferred.
          (b) In case of a stock dividend or distribution, or any change in
Common Shares or Preferred Shares by reason of any stock dividend or
distribution, split-up, recapitalization, combination, exchange of shares or the
like, the terms “Shares” and “Voting Shares” shall be deemed to refer to and
include the Shares or the Voting Shares, as the case may be, as well as all such
stock dividends and distributions and any securities into which or for which any
or all of the Shares or the Voting Shares, as the case may be, may be changed or
exchanged or which are received in such transaction.
          (c) The Stockholder, solely in his capacity as a stockholder of the
Company, shall, and shall direct and cause his advisors, representatives and
other agents (including any investment banker, attorney or accountant retained
by him) to, immediately cease and terminate any discussions or negotiations with
any Persons that may have been conducted heretofore with respect to an
Acquisition Proposal.
          (d) The Stockholder hereby agrees, while this Agreement is in effect,
to notify Parent promptly in writing of (i) the number of any additional Common
Shares or Preferred Shares or other securities of the Company acquired by the
Stockholder, if any, after the date hereof and (ii) any inquiries or proposals
that are received by, any such information which is requested from, or any
negotiations or discussions which are sought to be initiated or continued with,
the Stockholder with respect to any matter described in Section 3.2(a) or (c).
     3.3 Waiver of Appraisal Rights. The Stockholder hereby waives any rights of
appraisal or rights to dissent from the Merger that such Stockholder may have
under applicable Law.
     3.4 Binding Effect. The Stockholder hereby agrees that this Agreement, and
all authority conferred by this Agreement, shall not be affected by, and shall
survive, such Stockholder’s death or incapacity and shall be binding upon such
Stockholder’s successors, assigns, heirs, executors, administrators and legal
representatives and shall not be affected by the dissolution of such Stockholder
if such Stockholder is an entity.
     3.5 Restrictions on Closing Shares. Stockholder agrees to the restrictions
on Closing Shares issuable to Stockholder as a Founder (as defined) that are set
forth in Section 1.7(f) of the Merger Agreement, and acknowledges and agrees
that only fifty percent of the Closing Shares issued to the Eligible
Stockholders other than the Founders shall be subject to the restrictions set
forth therein.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE IV.
MISCELLANEOUS
     4.1 No Restriction as Director. Nothing contained in this Agreement shall
restrict the Stockholder’s voting or other actions in his capacity as a director
of the Company.
     4.2 Termination. This Agreement, and any proxy granted pursuant to
Section 1.3, shall terminate upon the earlier of (i) the date on which the
Merger Agreement is terminated in accordance with Article VIII thereof or
(ii) the Effective Time. Nothing in this Section 4.2 shall relieve or otherwise
limit any party of liability for breach of this Agreement prior to such
termination.
     4.3 Stop Transfer Order. In furtherance of this Agreement, the Stockholder
shall and hereby does authorize and instruct the Company to instruct its
transfer agent to enter a stop transfer order with respect to all of the
Existing Shares owned beneficially and of record by the Stockholder and all
Shares acquired by the Stockholder after the date hereof in the event of a
proposed Transfer in violation of Section 3.2(a).
     4.4 Further Assurances. From time to time, at the other party’s request and
without further consideration, each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.
     4.5 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Voting Shares. All rights, ownership and
economic benefits of and relating to the Voting Shares shall remain vested in
and belong to the Stockholder (and to the extent applicable, any other
stockholder of the Company), and Parent shall have no authority to manage,
direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of the Company or exercise any power or authority to
direct the Stockholder in the voting of any of the Voting Shares, except as
otherwise provided herein.
     4.6 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt, if receipt is during business hours
in the location of receipt, and if not, then the next Business Day) by delivery
in person, by overnight courier, by facsimile, email or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

  (a)   if to Parent to:         Emulex Corporation
3333 Susan Street
Costa Mesa, California 92626
Facsimile No.: (714) 641-0172
Attn: President

- 6 -



--------------------------------------------------------------------------------



 



      and:         Emulex Corporation
3333 Susan Street
Costa Mesa, California 92626
Facsimile No.: (714) 641-0172
Attn: General Counsel         with a copy to:         Gibson, Dunn & Crutcher
LLP
3161 Michelson Drive, Suite 1200
Irvine, California 92612
Facsimile No: (949) 475-4703
Email Address: mhodges@gibsondunn.com
Attn: Michelle A. Hodges

          (b) if to the Stockholder to the address listed therefor on the
Stockholder’s signature page hereto.
     4.7 Interpretation.
          (a) Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Merger Agreement.
          (b) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
this Agreement unless otherwise specified. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” Any reference to one gender
(including the neuter) herein shall not be interpreted as excluding any other
gender (including the neuter).
          (c) The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. No provision of this Agreement shall be construed to require
Parent or any of its Subsidiaries or affiliates or the Stockholder or its
affiliates to take any action that would violate any applicable law (whether
statutory or common), rule or regulation. This Agreement is deemed to have been
drafted jointly by the parties and any uncertainty or ambiguity shall not be
construed for or against any party as a result of the attribution of drafting to
any party.
     4.8 Counterparts. This Agreement may be executed and delivered (including
by facsimile and electronic transmission) in one or more counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same Agreement.

- 7 -



--------------------------------------------------------------------------------



 



     4.9 Entire Agreement; Assignment. This Agreement (together with the Merger
Agreement, to the extent referred to herein) constitute the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, among the parties,
with respect to the subject matter hereof. This Agreement shall not be assigned
by any party hereto, except that Parent may assign all or any of its rights and
obligations hereunder to any affiliate of Parent, provided that no such
assignment shall relieve Parent of its obligations hereunder if such assignee
does not perform such obligations.
     4.10 Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware applicable to
contracts executed in and to be performed in that State. All Actions and
Proceedings arising out of, under or relating to this Agreement or the Merger
shall be heard and determined exclusively in a federal or state court sitting in
the State of Delaware having jurisdiction over the subject matter only. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any federal or
state court sitting in the State of Delaware and having jurisdiction over the
subject matter only for the purpose of any Actions or Proceedings arising out of
or relating to this Agreement brought by any party hereto, and (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such Actions or Proceedings, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the Actions or Proceedings are brought in an
inconvenient forum, that the venue of the Actions or Proceedings is improper, or
that this Agreement may not be enforced in or by any of the above-named courts.
     4.11 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to seek
specific performance of the terms hereof (without posting bond therefor), in
addition to any other remedy at Law or equity. Each of the parties further
agrees to waive (i) any defense in any action for specific performance that a
remedy at law would be adequate and (ii) any requirements for the securing or
posting of any bond in connection with obtaining any such equitable relief.
     4.12 Waiver of Jury Trial. Each of the parties hereto hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or relating to this Agreement. Each of the parties hereto (a) certifies that no
Representative of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement, by, among other things, the mutual
waivers and certifications in this Section 4.12.
     4.13 Amendment. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties hereto.
     4.14 Severability. Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering

- 8 -



--------------------------------------------------------------------------------



 



invalid or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, and if any provision of this Agreement
is determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner materially adverse to any party or its stockholders or
limited partners. Upon any such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.
     4.15 Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto (and such party’s respective
successors and permitted assigns), and nothing in this Agreement, expressed or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.
     4.16 Expenses. Each party hereto shall pay his or its own expenses in
connection with the negotiation and execution of this Agreement.
[Signature Page Follows]

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent has signed or has caused this Agreement to be
signed by its officer or other authorized person as of the date first written
above.

            EMULEX CORPORATION
      By:   /s/ James M. McCluney         Name:   James M. McCluney       
Title:   President and Chief Executive Officer     

[Parent Signature Page to Support Agreement (Arramreddy)]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Stockholder has signed or has caused this Agreement
to be signed by its officer or other authorized person as of the date first
written above.

            STOCKHOLDER
      By:   /s/ A. Sujith Kumar         Sujith Arramreddy             

Number of Common Shares owned beneficially and of record: 3,125,000
Number of Preferred Shares owned beneficially and of record: 607,145
Number of Shares owned of record by a grantor retained annuity trust with
respect to which the Stockholder is the sole trustee possessing sole voting
power, sole dispositive power, sole power to issue instructions with respect to
the matters set forth in Articles I and III, and sole power to agree to all of
the matters set forth in this Agreement: 500,000
Address for notices:
Sujith Arramreddy
19358 Monte Vista Drive
Saratoga, CA 95070
[Stockholder Signature Page to Support Agreement (Arramreddy)]

 



--------------------------------------------------------------------------------



 



SUPPORT AGREEMENT
     This SUPPORT AGREEMENT (this “Agreement”), is entered into on June 7, 2010,
between Emulex Corporation, a Delaware corporation (“Parent”), and the
stockholder of ServerEngines Corporation, a Delaware corporation (the
“Company”), named on the signature page hereto (the “Stockholder”).
RECITALS
     A. The Company and Parent are, concurrently with the execution and delivery
of this Agreement, entering into an Agreement and Plan of Merger, dated as of
the date hereof (as amended or modified from time to time, the “Merger
Agreement”), pursuant to which the Company is to merge with and into a
subsidiary of Parent, with such subsidiary continuing as the surviving
corporation (the “Merger”);
     B. The Stockholder acknowledges that it is a pre-condition to Parent
entering into the Merger Agreement that the Stockholder enter into this
Agreement, and that Parent would not enter into the Merger Agreement unless the
Stockholder enters into this Agreement; and
     C. As of the date hereof, the Stockholder is the record and beneficial
owner (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended) of the shares of common stock of the Company (“Common Shares”)
and the shares of preferred stock of the Company (“Preferred Shares”) each as
listed next to the Stockholder’s name on the signature page hereto (the
“Existing Shares” and, together with any Common Shares, Preferred Shares or
other voting capital stock of the Company acquired (whether by exercise of
Options or otherwise) by the Stockholder after the date hereof, the “Shares”).
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, the
parties hereto agree as follows:
ARTICLE I.
VOTING
     1.1 Agreement to Vote. The Stockholder irrevocably and unconditionally
agrees that, from and after the date hereof and until the date on which this
Agreement is terminated pursuant to Section 4.2, at any meeting of the
stockholders of the Company, however called, or in connection with any written
consent of the stockholders of the Company, the Stockholder shall:
          (a) appear at each such meeting or otherwise cause the Shares and any
other voting securities of the Company as to which the Stockholder has, directly
or indirectly, the right to vote or direct the voting (together with the Shares,
the “Voting Shares”) to be counted as present thereat for purposes of
establishing a quorum; and
          (b) vote (or cause to be voted), in person or by proxy, or deliver a
written consent (or cause a consent to be delivered) covering, all the Voting
Shares (i) in favor of

 



--------------------------------------------------------------------------------



 



adoption of the Merger Agreement and any other action of the Company’s
stockholders reasonably requested in furtherance thereof (whether or not
recommended by the Board of Directors of the Company), (ii) against any action
or agreement submitted for approval of the stockholders of the Company that
would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
contained in the Merger Agreement or of the Stockholder contained in this
Agreement, and (iii) against any offer, proposal or indication of interest, from
any Person other than Parent or its Subsidiaries, relating to any Competing
Proposed Transaction (an “Acquisition Proposal”), or any other action, agreement
or transaction submitted for approval to the stockholders of the Company that is
intended, or could reasonably be expected, to materially impede, interfere or be
inconsistent with, delay, postpone, or adversely affect the Merger or this
Agreement, including: (A) a material change in the policies or management of the
Company; (B) an election of new members to the board of directors of the
Company, except where the vote is cast in favor of the nominees of a majority of
the existing directors; (C) any material change in the present capitalization or
dividend policy of the Company or any amendment or other change to the Company’s
certificate of incorporation or bylaws, except if approved by Parent; or (D) any
other material change in the Company’s corporate structure or business.
     1.2 No Inconsistent Agreements. The Stockholder hereby represents,
covenants and agrees that, except for this Agreement, the Stockholder (a) has
not entered into, and the Stockholder shall not enter into at any time while
this Agreement remains in effect, any voting agreement or voting trust with
respect to the Voting Shares and (b) has not granted, and the Stockholder shall
not grant at any time while this Agreement remains in effect, a proxy, a consent
or power of attorney with respect to the Voting Shares.
     1.3 Proxy. The Stockholder hereby grants to Parent a proxy to vote the
Voting Shares as indicated in Section 1.1 above if the Stockholder fails for any
reason to vote such Voting Shares in accordance with Section 1.1. The
Stockholder hereby appoints Parent, the executive officers of Parent and any
other designee of Parent, and each of them individually, as the Stockholder’s
attorney-in-fact (with full power of substitution) to vote the Voting Shares as
indicated in Section 1.1 if the Stockholder fails for any reason to vote such
Voting Shares in accordance with Section 1.1. The Stockholder agrees that such a
proxy is coupled with an interest and irrevocable for so long as this Agreement
is in effect, and that the Stockholder will take such further action or execute
such other instruments as Parent may determine is necessary or reasonably
required to effectuate the intent of such proxy and hereby revokes any proxy
previously granted by such Stockholder with respect to the Voting Shares.
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER
     2.1 Representations and Warranties. The Stockholder hereby represents and
warrants to Parent as follows:
          (a) Authorization; Validity of Agreement; Necessary Action. The
Stockholder has full power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution,

- 2 -



--------------------------------------------------------------------------------



 



delivery and performance by the Stockholder of this Agreement and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by the Stockholder and no other actions or proceedings on the
part of the Stockholder are necessary to authorize the execution and delivery by
it of this Agreement and the consummation by it of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Stockholder
and, assuming this Agreement constitutes a valid and binding obligation of
Parent, constitutes a valid and binding obligation of the Stockholder,
enforceable against it in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and to general equity
principles).
          (b) Ownership. The Existing Shares listed on the Stockholder’s
signature page hereto are, and such Existing Shares and any additional Common
Shares or Preferred Shares acquired by the Stockholder after the date hereof and
prior to the Effective Time will be, owned beneficially and of record solely by
the Stockholder. As of the date hereof, the number of shares of Common Shares
and Preferred Shares owned by the Stockholder is listed on the Stockholder’s
signature page hereto. As of the date hereof, the Existing Shares listed on the
Stockholder’s signature page hereto constitute all of the Common Shares and
Preferred Shares held of record or owned by the Stockholder, and except as
indicated thereon, the Stockholder has sole voting power and disposition power
of such Shares. As of the date hereof, the Stockholder’s signature page hereto
lists all Voting Shares for which the Stockholder has voting power, but does not
have dispositive power, and lists the holder of dispositive power thereof.
Except as may be specified on the Stockholder’s signature page hereto, the
Stockholder has and will have at all times through the Effective Time sole
voting power, sole power of disposition, sole power to issue instructions with
respect to the matters set forth in Articles I and III, and sole power to agree
to all of the matters set forth in this Agreement, in each case with respect to
all of the Voting Shares owned or for which the Stockholder has the right to
vote on the date hereof and with respect to all of the Voting Shares at the
Effective Time, with no limitations, qualifications or restrictions on such
rights, subject to applicable federal and state securities laws and the terms of
this Agreement. Subject to applicable federal and state securities laws and the
terms of this Agreement, the Stockholder has good and marketable title to the
Existing Shares listed on the Stockholder’s signature page hereto, free and
clear of any Liens, and the Stockholder will have good and marketable title to
such Existing Shares and any additional Common Shares and Preferred Shares
acquired by the Stockholder after the date hereof and prior to the Effective
Time, free and clear of any Liens. The Stockholder has not appointed or granted
any proxy or power of attorney that is still in effect with respect to the
Voting Shares, except as set forth in this Agreement.
          (c) No Violation. The execution and delivery of this Agreement by the
Stockholder does not, and the performance by the Stockholder of its obligations
under this Agreement will not, (i) conflict with or violate the constitutive
documents of the Stockholder, if the Stockholder is an entity, (ii) conflict
with or violate any law, ordinance or regulation of any Governmental or
Regulatory Authority applicable to the Stockholder or by which any of its assets
or properties is bound, or (iii) conflict with, result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or require payment under, or require
redemption or repurchase of or otherwise require the purchase or sale of any

- 3 -



--------------------------------------------------------------------------------



 



securities, or result in the creation of any Lien on the properties or assets of
the Stockholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Stockholder is a party or by which the Stockholder or any of its
assets or properties is bound.
          (d) Consents and Approvals. The execution and delivery of this
Agreement by the Stockholder does not, and the performance by the Stockholder of
its obligations under this Agreement will not, require the Stockholder to obtain
any consent, approval, authorization or permit of, or to make any filing with or
notification to, any Governmental or Regulatory Authority or other Person.
          (e) Absence of Litigation. There is no suit, action, investigation or
proceeding pending or, to the knowledge of the Stockholder, threatened against
the Stockholder before or by any Governmental or Regulatory Authority that could
reasonably be expected, either individually or in the aggregate, to restrict,
prohibit or impair the ability of (i) the Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis or (ii) Parent to exercise its rights under this Agreement.
ARTICLE III.
OTHER COVENANTS OF THE STOCKHOLDER
     3.1 Exercise of Drag-Along Rights. Not later than the second Business Day
after the date of the Company Stockholder Approval, the Stockholder shall
cooperate with the other Founders to deliver or cause to be delivered to all
stockholders of the Company other than the Founders a written notice pursuant to
and in compliance with the provisions of ARTICLE V, Section 4(a) of the
Company’s certificate of incorporation notifying such stockholders of the
Company that the Company has entered into the Merger Agreement and that the
Founders have determined to exercise their rights pursuant to ARTICLE V, Section
4(a) to “drag along” the Company’s other stockholders in connection with the
transactions contemplated by the Merger Agreement, and setting forth the name
and address of Parent, the number of shares of Company Common Stock proposed to
be transferred in the Merger, the form and amount of consideration to be
received in the Merger and all other material terms and conditions offered by
Parent and Merger Sub pursuant to the Merger Agreement required under the
Company’s certificate of incorporation.
     3.2 Further Agreements.
          (a) The Stockholder hereby agrees, while this Agreement is in effect,
not to (i) sell (constructively or otherwise), transfer, pledge, grant,
encumber, assign, distribute, gift or otherwise dispose of (each, a “Transfer”),
or (ii) enforce or permit the enforcement of the provisions of any redemption,
share purchase or sale, recapitalization or other agreement with the Company or
any other Person, to the extent within the control of the Stockholder, with
respect to, or (iii) enter into any contract, option or other arrangement or
understanding with respect to any Transfer (whether by actual disposition or
effective economic disposition due to hedging, cash settlement or otherwise) of,
any of the Existing Shares owned beneficially and of record by the Stockholder,
any Shares acquired by the Stockholder after the date hereof, any securities
exercisable or exchangeable for or convertible into Common Shares or Preferred

- 4 -



--------------------------------------------------------------------------------



 



Shares, any other capital stock of the Company, or any interest in any of the
foregoing with any Person, except that the Stockholder may Transfer all or any
portion of the Shares for bona fide estate planning purposes, provided that the
Stockholder notifies Parent in writing prior to such Transfer and either (x) the
Stockholder retains sole voting power, sole power of disposition and sole power
to issue instructions with respect to the matters set forth in Articles I and
III with respect to the Shares Transferred, or (y) the transferee delivers a
joinder to this Agreement in a form reasonably acceptable to Parent as
confirmation that the transferee shall be bound by the terms and conditions of
this Agreement to the same extent as the Stockholder with respect to the Shares
Transferred.
          (b) In case of a stock dividend or distribution, or any change in
Common Shares or Preferred Shares by reason of any stock dividend or
distribution, split-up, recapitalization, combination, exchange of shares or the
like, the terms “Shares” and “Voting Shares” shall be deemed to refer to and
include the Shares or the Voting Shares, as the case may be, as well as all such
stock dividends and distributions and any securities into which or for which any
or all of the Shares or the Voting Shares, as the case may be, may be changed or
exchanged or which are received in such transaction.
          (c) The Stockholder, solely in his capacity as a stockholder of the
Company, shall, and shall direct and cause his advisors, representatives and
other agents (including any investment banker, attorney or accountant retained
by him) to, immediately cease and terminate any discussions or negotiations with
any Persons that may have been conducted heretofore with respect to an
Acquisition Proposal.
          (d) The Stockholder hereby agrees, while this Agreement is in effect,
to notify Parent promptly in writing of (i) the number of any additional Common
Shares or Preferred Shares or other securities of the Company acquired by the
Stockholder, if any, after the date hereof and (ii) any inquiries or proposals
that are received by, any such information which is requested from, or any
negotiations or discussions which are sought to be initiated or continued with,
the Stockholder with respect to any matter described in Section 3.2(a) or (c).
     3.3 Waiver of Appraisal Rights. The Stockholder hereby waives any rights of
appraisal or rights to dissent from the Merger that such Stockholder may have
under applicable Law.
     3.4 Binding Effect. The Stockholder hereby agrees that this Agreement, and
all authority conferred by this Agreement, shall not be affected by, and shall
survive, such Stockholder’s death or incapacity and shall be binding upon such
Stockholder’s successors, assigns, heirs, executors, administrators and legal
representatives and shall not be affected by the dissolution of such Stockholder
if such Stockholder is an entity.
     3.5 Restrictions on Closing Shares. Stockholder agrees to the restrictions
on Closing Shares issuable to Stockholder as a Founder (as defined) that are set
forth in Section 1.7(f) of the Merger Agreement, and acknowledges and agrees
that only fifty percent of the Closing Shares issued to the Eligible
Stockholders other than the Founders shall be subject to the restrictions set
forth therein.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE IV.
MISCELLANEOUS
     4.1 No Restriction as Director. Nothing contained in this Agreement shall
restrict the Stockholder’s voting or other actions in his capacity as a director
of the Company.
     4.2 Termination. This Agreement, and any proxy granted pursuant to
Section 1.3, shall terminate upon the earlier of (i) the date on which the
Merger Agreement is terminated in accordance with Article VIII thereof or
(ii) the Effective Time. Nothing in this Section 4.2 shall relieve or otherwise
limit any party of liability for breach of this Agreement prior to such
termination.
     4.3 Stop Transfer Order. In furtherance of this Agreement, the Stockholder
shall and hereby does authorize and instruct the Company to instruct its
transfer agent to enter a stop transfer order with respect to all of the
Existing Shares owned beneficially and of record by the Stockholder and all
Shares acquired by the Stockholder after the date hereof in the event of a
proposed Transfer in violation of Section 3.2(a).
     4.4 Further Assurances. From time to time, at the other party’s request and
without further consideration, each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.
     4.5 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Voting Shares. All rights, ownership and
economic benefits of and relating to the Voting Shares shall remain vested in
and belong to the Stockholder (and to the extent applicable, any other
stockholder of the Company), and Parent shall have no authority to manage,
direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of the Company or exercise any power or authority to
direct the Stockholder in the voting of any of the Voting Shares, except as
otherwise provided herein.
     4.6 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt, if receipt is during business hours
in the location of receipt, and if not, then the next Business Day) by delivery
in person, by overnight courier, by facsimile, email or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

  (a)   if to Parent to:         Emulex Corporation
3333 Susan Street
Costa Mesa, California 92626
Facsimile No.: (714) 641-0172
Attn: President

- 6 -



--------------------------------------------------------------------------------



 



      and:

Emulex Corporation
3333 Susan Street
Costa Mesa, California 92626
Facsimile No.: (714) 641-0172
Attn: General Counsel

with a copy to:

Gibson, Dunn & Crutcher LLP
3161 Michelson Drive, Suite 1200
Irvine, California 92612
Facsimile No: (949) 475-4703
Email Address: mhodges@gibsondunn.com
Attn: Michelle A. Hodges

          (b) if to the Stockholder to the address listed therefor on the
Stockholder’s signature page hereto.
     4.7 Interpretation.
          (a) Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Merger Agreement.
          (b) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
this Agreement unless otherwise specified. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” Any reference to one gender
(including the neuter) herein shall not be interpreted as excluding any other
gender (including the neuter).
          (c) The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. No provision of this Agreement shall be construed to require
Parent or any of its Subsidiaries or affiliates or the Stockholder or its
affiliates to take any action that would violate any applicable law (whether
statutory or common), rule or regulation. This Agreement is deemed to have been
drafted jointly by the parties and any uncertainty or ambiguity shall not be
construed for or against any party as a result of the attribution of drafting to
any party.
     4.8 Counterparts. This Agreement may be executed and delivered (including
by facsimile and electronic transmission) in one or more counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same Agreement.

- 7 -



--------------------------------------------------------------------------------



 



     4.9 Entire Agreement; Assignment. This Agreement (together with the Merger
Agreement, to the extent referred to herein) constitute the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, among the parties,
with respect to the subject matter hereof. This Agreement shall not be assigned
by any party hereto, except that Parent may assign all or any of its rights and
obligations hereunder to any affiliate of Parent, provided that no such
assignment shall relieve Parent of its obligations hereunder if such assignee
does not perform such obligations.
     4.10 Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware applicable to
contracts executed in and to be performed in that State. All Actions and
Proceedings arising out of, under or relating to this Agreement or the Merger
shall be heard and determined exclusively in a federal or state court sitting in
the State of Delaware having jurisdiction over the subject matter only. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any federal or
state court sitting in the State of Delaware and having jurisdiction over the
subject matter only for the purpose of any Actions or Proceedings arising out of
or relating to this Agreement brought by any party hereto, and (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such Actions or Proceedings, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the Actions or Proceedings are brought in an
inconvenient forum, that the venue of the Actions or Proceedings is improper, or
that this Agreement may not be enforced in or by any of the above-named courts.
     4.11 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to seek
specific performance of the terms hereof (without posting bond therefor), in
addition to any other remedy at Law or equity. Each of the parties further
agrees to waive (i) any defense in any action for specific performance that a
remedy at law would be adequate and (ii) any requirements for the securing or
posting of any bond in connection with obtaining any such equitable relief.
     4.12 Waiver of Jury Trial. Each of the parties hereto hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or relating to this Agreement. Each of the parties hereto (a) certifies that no
Representative of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement, by, among other things, the mutual
waivers and certifications in this Section 4.12.
     4.13 Amendment. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties hereto.
     4.14 Severability. Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering

- 8 -



--------------------------------------------------------------------------------



 



invalid or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, and if any provision of this Agreement
is determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner materially adverse to any party or its stockholders or
limited partners. Upon any such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.
     4.15 Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto (and such party’s respective
successors and permitted assigns), and nothing in this Agreement, expressed or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.
     4.16 Expenses. Each party hereto shall pay his or its own expenses in
connection with the negotiation and execution of this Agreement.
[Signature Page Follows]

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent has signed or has caused this Agreement to be
signed by its officer or other authorized person as of the date first written
above.

            EMULEX CORPORATION
      By:   /s/ James M. McCluney         Name:   James M. McCluney       
Title:   President and Chief Executive Officer     

[Parent Signature Page to Support Agreement (Gadiraju)]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Stockholder has signed or has caused this Agreement
to be signed by its officer or other authorized person as of the date first
written above.

            STOCKHOLDER
      By:   /s/ Sai Gadiraju         Name:   Sai Gadiraju             

Number of Common Shares owned beneficially and of record: 3,125,000
Number of Preferred Shares owned beneficially and of record: 607,145
Number of Shares owned of record by a grantor retained annuity trust with
respect to which the Stockholder is the sole trustee possessing sole voting
power, sole dispositive power, sole power to issue instructions with respect to
the matters set forth in Articles I and III, and sole power to agree to all of
the matters set forth in this Agreement: 500,000
Address for notices:
Sai Gadiraju
7084 Wilderness Circle
San Jose, CA 95135
[Stockholder Signature Page to Support Agreement (Gadiraju)]

 



--------------------------------------------------------------------------------



 



SUPPORT AGREEMENT
     This SUPPORT AGREEMENT (this “Agreement”), is entered into on June 7, 2010,
between Emulex Corporation, a Delaware corporation (“Parent”), and the
stockholder of ServerEngines Corporation, a Delaware corporation (the
“Company”), named on the signature page hereto (the “Stockholder”).
RECITALS
     A. The Company and Parent are, concurrently with the execution and delivery
of this Agreement, entering into an Agreement and Plan of Merger, dated as of
the date hereof (as amended or modified from time to time, the “Merger
Agreement”), pursuant to which the Company is to merge with and into a
subsidiary of Parent, with such subsidiary continuing as the surviving
corporation (the “Merger”);
     B. The Stockholder acknowledges that it is a pre-condition to Parent
entering into the Merger Agreement that the Stockholder enter into this
Agreement, and that Parent would not enter into the Merger Agreement unless the
Stockholder enters into this Agreement; and
     C. As of the date hereof, the Stockholder is the record and beneficial
owner (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended) of the shares of common stock of the Company (“Common Shares”)
and the shares of preferred stock of the Company (“Preferred Shares”) each as
listed next to the Stockholder’s name on the signature page hereto (the
“Existing Shares” and, together with any Common Shares, Preferred Shares or
other voting capital stock of the Company acquired (whether by exercise of
Options or otherwise) by the Stockholder after the date hereof, the “Shares”).
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, the
parties hereto agree as follows:
ARTICLE I.
VOTING
     1.1 Agreement to Vote. The Stockholder irrevocably and unconditionally
agrees that, from and after the date hereof and until the date on which this
Agreement is terminated pursuant to Section 4.2, at any meeting of the
stockholders of the Company, however called, or in connection with any written
consent of the stockholders of the Company, the Stockholder shall:
          (a) appear at each such meeting or otherwise cause the Shares and any
other voting securities of the Company as to which the Stockholder has, directly
or indirectly, the right to vote or direct the voting (together with the Shares,
the “Voting Shares”) to be counted as present thereat for purposes of
establishing a quorum; and
          (b) vote (or cause to be voted), in person or by proxy, or deliver a
written consent (or cause a consent to be delivered) covering, all the Voting
Shares (i) in favor of

 



--------------------------------------------------------------------------------



 



adoption of the Merger Agreement and any other action of the Company’s
stockholders reasonably requested in furtherance thereof (whether or not
recommended by the Board of Directors of the Company), (ii) against any action
or agreement submitted for approval of the stockholders of the Company that
would reasonably be expected to result in a breach of any covenant,
representation or warranty or any other obligation or agreement of the Company
contained in the Merger Agreement or of the Stockholder contained in this
Agreement, and (iii) against any offer, proposal or indication of interest, from
any Person other than Parent or its Subsidiaries, relating to any Competing
Proposed Transaction (an “Acquisition Proposal”), or any other action, agreement
or transaction submitted for approval to the stockholders of the Company that is
intended, or could reasonably be expected, to materially impede, interfere or be
inconsistent with, delay, postpone, or adversely affect the Merger or this
Agreement, including: (A) a material change in the policies or management of the
Company; (B) an election of new members to the board of directors of the
Company, except where the vote is cast in favor of the nominees of a majority of
the existing directors; (C) any material change in the present capitalization or
dividend policy of the Company or any amendment or other change to the Company’s
certificate of incorporation or bylaws, except if approved by Parent; or (D) any
other material change in the Company’s corporate structure or business.
     1.2 No Inconsistent Agreements. The Stockholder hereby represents,
covenants and agrees that, except for this Agreement, the Stockholder (a) has
not entered into, and the Stockholder shall not enter into at any time while
this Agreement remains in effect, any voting agreement or voting trust with
respect to the Voting Shares and (b) has not granted, and the Stockholder shall
not grant at any time while this Agreement remains in effect, a proxy, a consent
or power of attorney with respect to the Voting Shares.
     1.3 Proxy. The Stockholder hereby grants to Parent a proxy to vote the
Voting Shares as indicated in Section 1.1 above if the Stockholder fails for any
reason to vote such Voting Shares in accordance with Section 1.1. The
Stockholder hereby appoints Parent, the executive officers of Parent and any
other designee of Parent, and each of them individually, as the Stockholder’s
attorney-in-fact (with full power of substitution) to vote the Voting Shares as
indicated in Section 1.1 if the Stockholder fails for any reason to vote such
Voting Shares in accordance with Section 1.1. The Stockholder agrees that such a
proxy is coupled with an interest and irrevocable for so long as this Agreement
is in effect, and that the Stockholder will take such further action or execute
such other instruments as Parent may determine is necessary or reasonably
required to effectuate the intent of such proxy and hereby revokes any proxy
previously granted by such Stockholder with respect to the Voting Shares.
ARTICLE II.
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER
     2.1 Representations and Warranties. The Stockholder hereby represents and
warrants to Parent as follows:
          (a) Authorization; Validity of Agreement; Necessary Action. The
Stockholder has full power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution,

- 2 -



--------------------------------------------------------------------------------



 



delivery and performance by the Stockholder of this Agreement and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by the Stockholder and no other actions or proceedings on the
part of the Stockholder are necessary to authorize the execution and delivery by
it of this Agreement and the consummation by it of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Stockholder
and, assuming this Agreement constitutes a valid and binding obligation of
Parent, constitutes a valid and binding obligation of the Stockholder,
enforceable against it in accordance with its terms (except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and to general equity
principles).
          (b) Ownership. The Existing Shares listed on the Stockholder’s
signature page hereto are, and such Existing Shares and any additional Common
Shares or Preferred Shares acquired by the Stockholder after the date hereof and
prior to the Effective Time will be, owned beneficially and of record solely by
the Stockholder. As of the date hereof, the number of shares of Common Shares
and Preferred Shares owned by the Stockholder is listed on the Stockholder’s
signature page hereto. As of the date hereof, the Existing Shares listed on the
Stockholder’s signature page hereto constitute all of the Common Shares and
Preferred Shares held of record or owned by the Stockholder, and except as
indicated thereon, the Stockholder has sole voting power and disposition power
of such Shares. As of the date hereof, the Stockholder’s signature page hereto
lists all Voting Shares for which the Stockholder has voting power, but does not
have dispositive power, and lists the holder of dispositive power thereof.
Except as may be specified on the Stockholder’s signature page hereto, the
Stockholder has and will have at all times through the Effective Time sole
voting power, sole power of disposition, sole power to issue instructions with
respect to the matters set forth in Articles I and III, and sole power to agree
to all of the matters set forth in this Agreement, in each case with respect to
all of the Voting Shares owned or for which the Stockholder has the right to
vote on the date hereof and with respect to all of the Voting Shares at the
Effective Time, with no limitations, qualifications or restrictions on such
rights, subject to applicable federal and state securities laws and the terms of
this Agreement. Subject to applicable federal and state securities laws and the
terms of this Agreement, the Stockholder has good and marketable title to the
Existing Shares listed on the Stockholder’s signature page hereto, free and
clear of any Liens, and the Stockholder will have good and marketable title to
such Existing Shares and any additional Common Shares and Preferred Shares
acquired by the Stockholder after the date hereof and prior to the Effective
Time, free and clear of any Liens. The Stockholder has not appointed or granted
any proxy or power of attorney that is still in effect with respect to the
Voting Shares, except as set forth in this Agreement.
          (c) No Violation. The execution and delivery of this Agreement by the
Stockholder does not, and the performance by the Stockholder of its obligations
under this Agreement will not, (i) conflict with or violate the constitutive
documents of the Stockholder, if the Stockholder is an entity, (ii) conflict
with or violate any law, ordinance or regulation of any Governmental or
Regulatory Authority applicable to the Stockholder or by which any of its assets
or properties is bound, or (iii) conflict with, result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or require payment under, or require
redemption or repurchase of or otherwise require the purchase or sale of any

- 3 -



--------------------------------------------------------------------------------



 



securities, or result in the creation of any Lien on the properties or assets of
the Stockholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Stockholder is a party or by which the Stockholder or any of its
assets or properties is bound.
          (d) Consents and Approvals. The execution and delivery of this
Agreement by the Stockholder does not, and the performance by the Stockholder of
its obligations under this Agreement will not, require the Stockholder to obtain
any consent, approval, authorization or permit of, or to make any filing with or
notification to, any Governmental or Regulatory Authority or other Person.
          (e) Absence of Litigation. There is no suit, action, investigation or
proceeding pending or, to the knowledge of the Stockholder, threatened against
the Stockholder before or by any Governmental or Regulatory Authority that could
reasonably be expected, either individually or in the aggregate, to restrict,
prohibit or impair the ability of (i) the Stockholder to perform its obligations
hereunder or to consummate the transactions contemplated hereby on a timely
basis or (ii) Parent to exercise its rights under this Agreement.
ARTICLE III.
OTHER COVENANTS OF THE STOCKHOLDER
     3.1 Exercise of Drag-Along Rights. Not later than the second Business Day
after the date of the Company Stockholder Approval, the Stockholder shall
cooperate with the other Founders to deliver or cause to be delivered to all
stockholders of the Company other than the Founders a written notice pursuant to
and in compliance with the provisions of ARTICLE V, Section 4(a) of the
Company’s certificate of incorporation notifying such stockholders of the
Company that the Company has entered into the Merger Agreement and that the
Founders have determined to exercise their rights pursuant to ARTICLE V, Section
4(a) to “drag along” the Company’s other stockholders in connection with the
transactions contemplated by the Merger Agreement, and setting forth the name
and address of Parent, the number of shares of Company Common Stock proposed to
be transferred in the Merger, the form and amount of consideration to be
received in the Merger and all other material terms and conditions offered by
Parent and Merger Sub pursuant to the Merger Agreement required under the
Company’s certificate of incorporation.
     3.2 Further Agreements.
          (a) The Stockholder hereby agrees, while this Agreement is in effect,
not to (i) sell (constructively or otherwise), transfer, pledge, grant,
encumber, assign, distribute, gift or otherwise dispose of (each, a “Transfer”),
or (ii) enforce or permit the enforcement of the provisions of any redemption,
share purchase or sale, recapitalization or other agreement with the Company or
any other Person, to the extent within the control of the Stockholder, with
respect to, or (iii) enter into any contract, option or other arrangement or
understanding with respect to any Transfer (whether by actual disposition or
effective economic disposition due to hedging, cash settlement or otherwise) of,
any of the Existing Shares owned beneficially and of record by the Stockholder,
any Shares acquired by the Stockholder after the date hereof, any securities
exercisable or exchangeable for or convertible into Common Shares or Preferred

- 4 -



--------------------------------------------------------------------------------



 



Shares, any other capital stock of the Company, or any interest in any of the
foregoing with any Person, except that the Stockholder may Transfer all or any
portion of the Shares for bona fide estate planning purposes, provided that the
Stockholder notifies Parent in writing prior to such Transfer and either (x) the
Stockholder retains sole voting power, sole power of disposition and sole power
to issue instructions with respect to the matters set forth in Articles I and
III with respect to the Shares Transferred, or (y) the transferee delivers a
joinder to this Agreement in a form reasonably acceptable to Parent as
confirmation that the transferee shall be bound by the terms and conditions of
this Agreement to the same extent as the Stockholder with respect to the Shares
Transferred.
          (b) In case of a stock dividend or distribution, or any change in
Common Shares or Preferred Shares by reason of any stock dividend or
distribution, split-up, recapitalization, combination, exchange of shares or the
like, the terms “Shares” and “Voting Shares” shall be deemed to refer to and
include the Shares or the Voting Shares, as the case may be, as well as all such
stock dividends and distributions and any securities into which or for which any
or all of the Shares or the Voting Shares, as the case may be, may be changed or
exchanged or which are received in such transaction.
          (c) The Stockholder, solely in his capacity as a stockholder of the
Company, shall, and shall direct and cause his advisors, representatives and
other agents (including any investment banker, attorney or accountant retained
by him) to, immediately cease and terminate any discussions or negotiations with
any Persons that may have been conducted heretofore with respect to an
Acquisition Proposal.
          (d) The Stockholder hereby agrees, while this Agreement is in effect,
to notify Parent promptly in writing of (i) the number of any additional Common
Shares or Preferred Shares or other securities of the Company acquired by the
Stockholder, if any, after the date hereof and (ii) any inquiries or proposals
that are received by, any such information which is requested from, or any
negotiations or discussions which are sought to be initiated or continued with,
the Stockholder with respect to any matter described in Section 3.2(a) or (c).
     3.3 Waiver of Appraisal Rights. The Stockholder hereby waives any rights of
appraisal or rights to dissent from the Merger that such Stockholder may have
under applicable Law.
     3.4 Binding Effect. The Stockholder hereby agrees that this Agreement, and
all authority conferred by this Agreement, shall not be affected by, and shall
survive, such Stockholder’s death or incapacity and shall be binding upon such
Stockholder’s successors, assigns, heirs, executors, administrators and legal
representatives and shall not be affected by the dissolution of such Stockholder
if such Stockholder is an entity.
     3.5 Restrictions on Closing Shares. Stockholder agrees to the restrictions
on Closing Shares issuable to Stockholder as a Founder (as defined) that are set
forth in Section 1.7(f) of the Merger Agreement, and acknowledges and agrees
that only fifty percent of the Closing Shares issued to the Eligible
Stockholders other than the Founders shall be subject to the restrictions set
forth therein.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE IV.
MISCELLANEOUS
     4.1 No Restriction as Director. Nothing contained in this Agreement shall
restrict the Stockholder’s voting or other actions in his capacity as a director
of the Company.
     4.2 Termination. This Agreement, and any proxy granted pursuant to
Section 1.3, shall terminate upon the earlier of (i) the date on which the
Merger Agreement is terminated in accordance with Article VIII thereof or
(ii) the Effective Time. Nothing in this Section 4.2 shall relieve or otherwise
limit any party of liability for breach of this Agreement prior to such
termination.
     4.3 Stop Transfer Order. In furtherance of this Agreement, the Stockholder
shall and hereby does authorize and instruct the Company to instruct its
transfer agent to enter a stop transfer order with respect to all of the
Existing Shares owned beneficially and of record by the Stockholder and all
Shares acquired by the Stockholder after the date hereof in the event of a
proposed Transfer in violation of Section 3.2(a).
     4.4 Further Assurances. From time to time, at the other party’s request and
without further consideration, each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.
     4.5 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Voting Shares. All rights, ownership and
economic benefits of and relating to the Voting Shares shall remain vested in
and belong to the Stockholder (and to the extent applicable, any other
stockholder of the Company), and Parent shall have no authority to manage,
direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of the Company or exercise any power or authority to
direct the Stockholder in the voting of any of the Voting Shares, except as
otherwise provided herein.
     4.6 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt, if receipt is during business hours
in the location of receipt, and if not, then the next Business Day) by delivery
in person, by overnight courier, by facsimile, email or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

  (a)   if to Parent to:         Emulex Corporation
3333 Susan Street
Costa Mesa, California 92626
Facsimile No.: (714) 641-0172
Attn: President

- 6 -



--------------------------------------------------------------------------------



 



      and:         Emulex Corporation
3333 Susan Street
Costa Mesa, California 92626
Facsimile No.: (714) 641-0172
Attn: General Counsel
        with a copy to:         Gibson, Dunn & Crutcher LLP
3161 Michelson Drive, Suite 1200
Irvine, California 92612
Facsimile No: (949) 475-4703
Email Address: mhodges@gibsondunn.com
Attn: Michelle A. Hodges

          (b) if to the Stockholder to the address listed therefor on the
Stockholder’s signature page hereto.
     4.7 Interpretation.
          (a) Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Merger Agreement.
          (b) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
this Agreement unless otherwise specified. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” Any reference to one gender
(including the neuter) herein shall not be interpreted as excluding any other
gender (including the neuter).
          (c) The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. No provision of this Agreement shall be construed to require
Parent or any of its Subsidiaries or affiliates or the Stockholder or its
affiliates to take any action that would violate any applicable law (whether
statutory or common), rule or regulation. This Agreement is deemed to have been
drafted jointly by the parties and any uncertainty or ambiguity shall not be
construed for or against any party as a result of the attribution of drafting to
any party.
     4.8 Counterparts. This Agreement may be executed and delivered (including
by facsimile and electronic transmission) in one or more counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same Agreement.

- 7 -



--------------------------------------------------------------------------------



 



     4.9 Entire Agreement; Assignment. This Agreement (together with the Merger
Agreement, to the extent referred to herein) constitute the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, among the parties,
with respect to the subject matter hereof. This Agreement shall not be assigned
by any party hereto, except that Parent may assign all or any of its rights and
obligations hereunder to any affiliate of Parent, provided that no such
assignment shall relieve Parent of its obligations hereunder if such assignee
does not perform such obligations.
     4.10 Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Delaware applicable to
contracts executed in and to be performed in that State. All Actions and
Proceedings arising out of, under or relating to this Agreement or the Merger
shall be heard and determined exclusively in a federal or state court sitting in
the State of Delaware having jurisdiction over the subject matter only. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any federal or
state court sitting in the State of Delaware and having jurisdiction over the
subject matter only for the purpose of any Actions or Proceedings arising out of
or relating to this Agreement brought by any party hereto, and (b) irrevocably
waive, and agree not to assert by way of motion, defense, or otherwise, in any
such Actions or Proceedings, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that the Actions or Proceedings are brought in an
inconvenient forum, that the venue of the Actions or Proceedings is improper, or
that this Agreement may not be enforced in or by any of the above-named courts.
     4.11 Specific Performance. The parties hereto agree that irreparable damage
would occur in the event any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to seek
specific performance of the terms hereof (without posting bond therefor), in
addition to any other remedy at Law or equity. Each of the parties further
agrees to waive (i) any defense in any action for specific performance that a
remedy at law would be adequate and (ii) any requirements for the securing or
posting of any bond in connection with obtaining any such equitable relief.
     4.12 Waiver of Jury Trial. Each of the parties hereto hereby waives to the
fullest extent permitted by applicable Law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or relating to this Agreement. Each of the parties hereto (a) certifies that no
Representative of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement, by, among other things, the mutual
waivers and certifications in this Section 4.12.
     4.13 Amendment. This Agreement may not be amended except by an instrument
in writing signed on behalf of each of the parties hereto.
     4.14 Severability. Any term or provision of this Agreement which is
determined by a court of competent jurisdiction to be invalid or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering

- 8 -



--------------------------------------------------------------------------------



 



invalid or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction, and if any provision of this Agreement
is determined to be so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable, in all cases so long as
neither the economic nor legal substance of the transactions contemplated hereby
is affected in any manner materially adverse to any party or its stockholders or
limited partners. Upon any such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.
     4.15 Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto (and such party’s respective
successors and permitted assigns), and nothing in this Agreement, expressed or
implied, is intended to or shall confer upon any other Person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.
     4.16 Expenses. Each party hereto shall pay his or its own expenses in
connection with the negotiation and execution of this Agreement.
[Signature Page Follows]

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent has signed or has caused this Agreement to be
signed by its officer or other authorized person as of the date first written
above.

            EMULEX CORPORATION           By:   /s/ James M. McCluney        
Name:   James M. McCluney        Title:   President and Chief Executive Officer 
   

[Parent Signature Page to Support Agreement (Vegesna)]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Stockholder has signed or has caused this Agreement
to be signed by its officer or other authorized person as of the date first
written above.

            STOCKHOLDER
      By:   /s/ Raju Vegesna         Name:   Raju Vegesna             

Number of Common Shares owned beneficially and of record: 10,499,991
Number of Preferred Shares owned beneficially and of record: 3,035,725
Number of Shares owned of record by a grantor retained annuity trust with
respect to which the Stockholder is the sole trustee possessing sole voting
power, sole dispositive power, sole power to issue instructions with respect to
the matters set forth in Articles I and III, and sole power to agree to all of
the matters set forth in this Agreement: 1,000,000
Address for notices:
Raju Vegensa
5808 Trowbridge Way
San Jose, CA 95138
[Stockholder Signature Page to Support Agreement (Vegesna)]

 